Exhibit NEWS RELEASE Lorus Therapeutics Announces a Cooperative Research and Development Agreement with the U.S. National Cancer Institute - Preclinical evaluation of Lorus’ RNA-targeted drugs as part of a novel therapeutic strategy for Renal Cell Carcinomas - TORONTO, CANADA - May 19, 2009 - Lorus Therapeutics Inc. (TSX: LOR) (“Lorus”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced extension of a cooperative research program with the U.S. National Cancer Institute (NCI), National Institutes of Health (NIH), which includes its Ribonucleotide Reductase (RNR) targeted RNA-targeted drugs. Under a Materials Cooperative Research and Development Agreement (MCRADA), the
